 1                                                                             Honorable Brian D. Lynch
                                                                                              Chapter 7
 2
                                                                                      Location: Tacoma
 3
                                 UNITED STATES BANKRUPTCY COURT
 4                               WESTERN DISTRICT OF WASHINGTON
 5
      In re:                                              No. 20-40514
 6
      COOKIE KINNEY,
 7
 8                                    Debtor.

 9    KATHRYN A. ELLIS, Trustee of the Estate
      of Cookie Kinney,                                   Adv. No. 20-04063
10
11                                    Plaintiff,          AMENDED COMPLAINT TO
                                                          AVOID/RECOVER FRAUDULENT
12    vs.                                                 TRANSFERS

13    NATIONAL DEBT RELIEF LLC, a New
      York limited liability company doing
14
      business in the State of Washington,
15
                                      Defendant.
16
17             COMES NOW the Plaintiff, Kathryn A. Ellis, by and through the undersigned attorney,
18
     and states and alleges as follows:
19
                                     I. PARTIES AND JURISDICTION
20
21             1.     Plaintiff. Plaintiff is the duly appointed and acting Chapter 7 Trustee in the

22   Chapter 7 Bankruptcy Petition of the debtor above named. The Trustee is authorized to bring

23   this action pursuant to §§ 548, 550 and 551 of the Bankruptcy Code and does so solely in her
24
     capacity as Trustee for the estate of Cookie Kinney.
25
               2.     Debtor. The debtor filed the present Chapter 7 Bankruptcy Petition on February
26
     21, 2020.
27
                                                                                KATHRYN A. ELLIS PLLC
28                                                                                      5506 6th Ave S
                                                                                           Suite 207
     AMENDED COMPLAINT TO                                                             Seattle, WA 98108
     AVOID/RECOVER FRAUDULENT TRANSFERS - 1                                            (206) 682-5002


Case 20-04063-BDL          Doc 4     Filed 10/27/20     Ent. 10/27/20 16:31:27       Pg. 1 of 4
 1          3.        Defendant. Upon information and belief, National Debt Relief LLC is a New
 2
     York limited liability company doing business in the State of Washington.
 3
            4.        This adversary proceeding is one arising in the Chapter 7 case of the above named
 4
     debtor now pending in this Court. This Court has jurisdiction over this adversary proceeding
 5
 6   pursuant to 28 U.S.C. §§ 157, 1334 and 11 U.S.C. §§ 548 and 550. This is a core proceeding

 7   under 28 U.S.C. § 157 (b)(2)(A), (E), (H) and/or (O).

 8                                    II. FIRST CAUSE OF ACTION
                                    Fraudulent Transfer - 11 U.S.C. § 548
 9
10          5.        Within two years prior to the filing of the Bankruptcy Petition, the debtor

11   transferred the sum or value of at least $711.69 to Defendant for debt adjustment service fees
12   (“Transfers”).
13
            6.        At the time of said Transfers, the debtor was insolvent or became insolvent as a
14
     result of the Transfers.
15
            7.        The Transfers were for the benefit of the Defendant and the debtor did not receive
16
17   reasonably equivalent value in exchange for the Transfers.

18          8.        The Transfers made to or for the benefit of the Defendant as set forth in paragraph
19   5 are avoidable by the Trustee pursuant to 11 U.S.C. § 548 (a)(2).
20
                                    II. SECOND CAUSE OF ACTION
21                                  Violation of Consumer Protection Act
22          9.        Plaintiff re-alleges and incorporates by reference each and every allegation set
23
     forth in Paragraphs 1 through 8 above, inclusive, as though fully set forth herein.
24
            10.       Defendant made false or misleading representations to the debtor.
25
            11.       Defendant directly or indirectly employed a scheme, device, or artifice to mislead
26
27
                                                                                KATHRYN A. ELLIS PLLC
28                                                                                      5506 6th Ave S
                                                                                           Suite 207
     AMENDED COMPLAINT TO                                                             Seattle, WA 98108
     AVOID/RECOVER FRAUDULENT TRANSFERS - 2                                            (206) 682-5002


Case 20-04063-BDL          Doc 4     Filed 10/27/20     Ent. 10/27/20 16:31:27      Pg. 2 of 4
 1   the debtor as to the services to be provided to the debtor, and/or otherwise engaged in unfair or
 2
     deceptive practices towards the debtor.
 3
            12.     Defendant’s actions set forth above occurred in the conduct of trade or commerce.
 4
            13.     Defendant’s conduct affects the public interest.
 5
 6          14.     On information and belief, Defendant has made similar false or misleading

 7   representations, or charged fees in excess of the mounts permitted, to other debtors, including

 8   but not limited to the debtors in the following cases:
 9
            a.      In re Shoemaker, Bk. No. 16-43138 (Ellis vs. National Debt Relief LLC, Adv. No.
10
                    16-04126);
11
            b.      Ostrowsky v. National Debt Relief LLC, U.S.D.C. MD FL, Case No. 8:18-cv-
12
13                  01997;

14          c.      Thompson v. National Debt Relief LLC, CA Central District Court, Case No.

15                  2:20-cv-02868; and
16
            d.      Lombardi v. National Debt Relief LLC, U.S.D.C. SD NY, Case No. 1:20-cv-
17
                    01511.
18
            15.     The debtor suffered injury by a loss of all of the fees forfeited to Defendant.
19
20          16.     Accordingly, Defendant is liable to Plaintiff for damages in amounts to be proven

21   at trial, including attorney fees, costs, punitive damages and treble damages as provided under
22   RCW 19.86.090.
23
                                    III. THIRD CAUSE OF ACTION
24                                  Violation of The Debt Adjusting Act

25          17.     Plaintiff re-alleges and incorporates by reference each and every allegation set
26
     forth in Paragraphs 1 through 16 above, inclusive, as though fully set forth herein.
27
                                                                               KATHRYN A. ELLIS PLLC
28                                                                                     5506 6th Ave S
                                                                                          Suite 207
     AMENDED COMPLAINT TO                                                            Seattle, WA 98108
     AVOID/RECOVER FRAUDULENT TRANSFERS - 3                                           (206) 682-5002


Case 20-04063-BDL         Doc 4     Filed 10/27/20     Ent. 10/27/20 16:31:27       Pg. 3 of 4
 1             18.        Defendant is engaged in debt adjusting within the meaning of RCW 18.28.010
 2
     (1).
 3
               19.        The fees retained by Defendant exceed the amounts allowed pursuant to RCW
 4
     18.28.080.
 5
 6             20.        Defendant’s violation of RCW 18.28.080 constitutes a per se violation of The

 7   Debt Adjusting Act.

 8             WHEREFORE, the Plaintiff prays for relief, as it may be amended from time to time, as
 9
     follows:
10
               a)         For Judgment against the Defendant in the amount of $711.69;
11
               b)         For treble damages in an amount up to $2,135.07 as provided for by the
12
13   Washington State Consumer Protection Act, RCW 19.86 et seq;

14             c)         For costs, including attorney fees and interest, as provided for by RCW 19.86 et

15   seq; and
16
               d)         For such further relief as this Court deems just in the premises.
17
               DATED this 27th day of October, 2020.
18
19                                                                  /s/ Kathryn A. Ellis
20                                                                  Kathryn A. Ellis, WSBA #14333
                                                                    Attorney for Plaintiff
21
     C:\Shared\OneDrive - Kathryn A Ellis\Shared\KAE\Dox\TRUSTEE\Kinney\cmp\amend_cmp.wpd

22
23
24
25
26
27
                                                                                             KATHRYN A. ELLIS PLLC
28                                                                                                   5506 6th Ave S
                                                                                                        Suite 207
     AMENDED COMPLAINT TO                                                                          Seattle, WA 98108
     AVOID/RECOVER FRAUDULENT TRANSFERS - 4                                                         (206) 682-5002


Case 20-04063-BDL                 Doc 4        Filed 10/27/20            Ent. 10/27/20 16:31:27   Pg. 4 of 4
